Per Curiam:
The order appealed from should be modified by requiring the plaintiff to give a bond approved by a justice of the Supreme Court, in the penalty of $50,000, conditioned upon his paying the amount found due by the final judgment in this action, not exceeding $50,000; andas so modified affirmed, without costs to either party. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.